Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated June24, 2013 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Medtronic, Inc.’s Annual Report on Form 10-K for the fiscal year ended April26, 2013. /s/ PricewaterhouseCoopers LLP Minneapolis, Minnesota October25, 2013
